ODOM, J.
Plaintiff brought this suit alleging that the defendant is indebted unto him in the sum of $195.75, being the balance due for certain building material sold to, and work done for the defendant.
The defendant, in answer, admitted that he had purchased a lot of roofing material from the plaintiff as the representative of the H. W. Johns-Manville Co. and had employed the plaintiff, McClanahan, to apply the roofing, and further alleged that the said McClanahan, as agent of the H. W. Johns-Manville Co., guaranteed the roof against all defects for a period of one year, and that shortly after the roofing was applied by McClanahan it rained, the roof leaked to such an extent that it materially damaged the residence, and that under his contract with the owner of the building he was compelled not only to repair the roof but repair the damage done to the building caused by the leak, all of which cost him the sum of $153.00, and he asked for judgment in reconvention against plaintiff for that amount.
There was judgment in the lower court in favor of the plaintiff for $195.75, the amount sued for, and judgment in favor of the reconvenor for the sum of $153.00, the amount claimed by him.
From this judgment the plaintiff, Mc-Clanahan, appealed.
OPINION
This case was regularly placed on our calendar for hearing and the parties duly notified, but the appellant did not appear to argue the case orally 'nor has he filed brief, and has therefore pointed out no error in the judgment rendered.
We have carefully read the testimony, and we find that the lower court’s judgment is amply supported by the evidence, and we find no error patent on the face of the record.
It is unnecessary to discuss the testimony in detail, for the reason, as stated, it supports the finding of the lower court.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment appealed from be affirmed with costs in both courts.